Which instruction the Court gave; but, at the prayer of the defendant’s counsel, (Mr. Jones,) further instructed them, that, if they should find, from the evidence, that the defendant brought the said suit in Montgomery county, upon which the plaintiffs rely, as evidence of the consent above imputed to the defendant, with the concurrence of the president of the bank, as agent, and for the advantage of the bank, and with an express understanding that it should not affect his liability as teller, for the receipt of the said check; and that, at the time when the said check was received, and when the said suit was brought, the said defendant was not bound to make good the said check to the plaintiffs, but had taken the same under the usage aforesaid, as sanctioned by the bank, then the circumstance of his so having treated the cheek as his own, does not entitle the plaintiffs to recover in this action.
The verdict and judgment were for the defendant. The plaintiffs took a bill of exceptions, but no writ of error was prosecuted.